 

EXHIBIT 10.32

 

FORM OF 2017 AMENDMENT TO

2015, 2016 AND 2017 OUTPERFORMANCE PLAN AWARD AGREEMENTS

 

THIS AMENDMENT (this “Amendment”) to the VORNADO REALTY TRUST
20__ OUTPERFORMANCE PLAN AWARD AGREEMENT (the “Agreement”) is made and entered
into as of [__________], 2017.  All capitalized terms used herein and not
otherwise defined shall have the respective meaning set forth in the Agreement.

 

W I T N E S S E T H:

 

            WHEREAS, VORNADO REALTY TRUST, a Maryland real estate investment
trust (the “Company”), its subsidiary VORNADO REALTY L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the person named on the signature
page hereof  (the “Grantee”) are parties to the Agreement whereby the Grantee
was awarded by the Compensation Committee of the Board of Trustees of the
Company (the “Committee”) an award under the 20__ outperformance plan (the
“Award”) pursuant to the Company’s 2010 Omnibus Share Plan, as amended; and

 

            WHEREAS, on June 26, 2017, the Company announced that its board of
trustees had set a record date of July 7, 2017 for the previously announced
spin-off of JBG SMITH Properties, a Maryland real estate investment trust (“JBG
SMITH”), a subsidiary of the Company (the “JBGS  Distribution  Record Date”),
which will hold the Company’s Washington, DC business, currently known as
Vornado/Charles E. Smith, and which, immediately following the spin-off, will be
combined with the operating company and certain assets of The JBG Companies. 

 

WHEREAS, the Company distributed one common share of beneficial interest, par
value $0.01 per share (“JBGS Common Share”), of JBG SMITH for every two Common
Shares of the Company held by Vornado shareholders of record as of the JBGS
Distribution Record Date, and immediately prior to such distribution, the
Partnership distributed one common limited partnership unit of JBG SMITH
Properties LP, JBG SMITH’s operating partnership (“JBGS OP”), for every two
common limited partnership units of the Partnership held by Partnership
unitholders of record as of the JBGS Distribution Record Date. 

 

WHEREAS, the distribution of JBGS Common Shares and JBG SMITH Properties LP
common limited partnership units occurred on July 17, 2017 (the “JBGS
Distribution Date”) and on the following day trading of the JBGS Common Shares
began on the New York Stock Exchange under the symbol “JBGS”.

 

WHEREAS, Section 8 of the Agreement provides, in relevant part, that if the
Company shall at any time be involved in a spin-off of a Subsidiary, business
unit or significant portion of its assets or any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable or proportionate adjustment in the terms of Awards, the
Agreement or the 20__ OPP Units to avoid distortion in value, then the Committee
shall take such action as it deems necessary to maintain the Grantee’s rights so
that they are substantially proportionate to the rights existing under Awards
and the terms of the 20__

 

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

OPP Units prior to such event, including, without limitation, interpretations of
or modifications to any defined term and adjustments in any calculations
provided for in the Agreement.

 

WHEREAS, the Committee determined that the Agreement should be amended as set
forth herein so as to adjust Awards proportionately in accordance with Section 8
of the Agreement to maintain the Grantees’ rights, so that performance is
measured based on the aggregate value the Company’s Common Shares and the Common
Shares of JBG SMITH distributed to the Company’s shareholders in the spin off
transaction

 

NOW, THEREFORE, the Company and the Partnership, with Grantee’s approval, hereby
amend the Agreement as follows:

 

SECTION 1. The following additional definitions are hereby added to the
Agreement:

“Distributed JBGS Common Shares” means ___________ JBGS Common Shares,
consisting of the sum of:  (A) _____________ JBGS Common Shares distributed on
the JBGS Distribution Date such that each holder of Common Shares of the Company
received one JBGS Common Share for every two Common Shares held as of the close
of business on the JBGS Distribution Record Date; plus (B) __________ JBGS
Common Shares issuable in exchange for the ______________ common limited
partnership units of JBGS OP distributed to holders of Units of the Partnership
other than the Company on the JBGS Distribution Date such that each holder of
common limited partnership units in the Partnership received one common limited
partnership unit of JBGS OP for every two common limited partnership units in
the Partnership held as of the close of business on the JBGS Distribution Record
Date (assuming that all such JBGS OP partnership units were tendered to JBG
SMITH for redemption pursuant to Section __ of the JBGS OP partnership
agreement). 

 

SECTION 2. The following definitions in the Agreement are hereby amended by
replacing them in their entirety with the following definitions:

“Dividend Payment” means, as of a particular date, for each distribution
declared and paid on one Class A Unit between the Effective Date and such date
(excluding dividends and distributions paid in the form of additional Common
Shares and Class A Units unless adjustment is otherwise made pursuant to Section
8 hereof) the amount of such distribution; provided, however, that the
distribution of JBGS Common Shares on the JBGS Distribution Date shall not be
considered a “Divided Payment.”

 

“Final Total Return” means (without double-counting), as of the Final Valuation
Date, an amount equal to the sum of:  (A) the Final Total Shares multiplied by
the highest Common Share Price among those calculated for every Averaging Period
ending on a day within the period of one hundred and twenty (120) consecutive
days immediately preceding the Final Valuation Date; plus (B) an amount equal to
the sum of the total dividends and other distributions actually declared or paid
between the Effective Date and the Final Valuation Date (excluding (i) dividends
and distributions paid in the form of additional Common Shares or Units and (ii)
the distribution of JBGS Common Shares on the JBGS Distribution Date) so long as
the “ex-dividend” date with respect thereto falls prior to the Final Valuation
Date, in respect of Common Shares and Class A Units (it being understood, for
the avoidance of doubt, that such

 

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

total dividends and distributions shall be calculated by multiplying the amount
of each per share dividend or distribution declared by the actual number of
securities outstanding as of each record date with respect to the applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one Partnership Unit that was outstanding as of
the Effective Date between the Effective Date and the Final Valuation Date by
the number of Final Total Shares); plus (C) an amount equal to the sum of (i)
the product of (x) the Fair Market Value, calculated as an average over the same
Averaging Period used for purposes of clause (A) above, of a JBGS Common Share
times (y) the Distributed JBGS Common Shares and (ii) the aggregate of all
dividends and other distributions actually declared or paid with respect to the
Distributed JBGS Common Shares between the JBGS Distribution Date and the Final
Valuation Date (including the Fair Market Value as of the dividend payment date
of dividends and distributions paid in the form of additional JBGS Common Shares
or JBGS OP units or otherwise in kind, but without double counting with
adjustments made with respect thereto pursuant to Section 8 hereof, if any) so
long as the “ex-dividend” date with respect thereto falls prior to the Final
Valuation Date, in respect of the Distributed JBGS Common Shares (it being
understood, for the avoidance of doubt, that such dividends and distributions
shall be calculated by multiplying the amount of each per share dividend or
distribution declared by the number of Distributed JBGS Common Shares).

 

SECTION 3. The provisions of Section 6 of the Agreement (“Distributions”) shall
not apply to the distribution of JBGS SMITH Common Shares or JBGS OP limited
partnership units.

SECTION 4. Section 8 of the Agreement is hereby amended by replacing it in its
entirety with the following text:

“8.       Changes in Capital Structure.  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company, spin-off of a Subsidiary, business unit or significant portion of
its assets or other transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital stock of the Company or any other event that constitutes a change in
stock under the terms of the Share Plan shall occur, (iii) any extraordinary
dividend or other distribution to holders of Common Shares or Class A Units
shall be declared and paid other than in the ordinary course, or (iv) any other
event shall occur that in each case in the good faith judgment of the Committee
necessitates action by way of appropriate equitable or proportionate adjustment
in the terms of this Award, this Agreement or the 20__ OPP Units to avoid
distortion in the value of this Award, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award and the
terms of the 20__ OPP Units prior to such event, including, without limitation: 
(A) interpretations of or modifications to any defined term in this Agreement;
(B) adjustments in any calculations provided for in this Agreement, and (C)
substitution of other awards under the Share Plan or otherwise.  If JBG SMITH
shall at any time after the JBGS Distribution Date be involved in a transaction
of the type described in clauses (i) through (iv) above and in the good faith
judgment of the Committee action is necessary by way of appropriate equitable or
proportionate adjustment in the definitions of “Distributed JBGS Common Shares”
or “Final Total Return” to avoid distortion in the value of this Award, then the
Committee shall take such action as it deems necessary to maintain the

 

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

Grantee’s rights hereunder so that they are substantially proportionate to the
rights existing under this Award and the terms of the 20__ OPP Units prior to
such event, including, without limitation, interpretations of or modifications
to any defined term in this Agreement, adjustments in any calculations provided
for in this Agreement, or otherwise.

 

SECTION 4. All other terms of the Agreement shall be unaffected by this
Amendment.

 

 

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By: _______________________

Joseph Macnow

Executive Vice President –

Chief Financial Officer and

Chief Administrative Officer

 

 

 

 

 

 

 

VORNADO REALTY L.P.

 

 

 

 

By:  Vornado Realty Trust, its general partner

 

 

 

 

 

By: _______________________

Joseph Macnow

Executive Vice President –

Chief Financial Officer and

Chief Administrative Officer

 

 

 

 

 

Grantee’s consent:

 

 

 

 

 

Name: ____________________________

 

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------